Citation Nr: 0802158	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  06-02 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1984.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2005 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.

In September 2006, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO in Little 
Rock, Arkansas.  A transcript of that hearing is of record.

The Board notes that in the September 2005 rating decision, 
the RO reopened and then denied the claim seeking service 
connection for tinnitus.  The Board has a legal duty to 
consider the new and material evidence issue regardless of 
the RO's actions.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd at 83 Fed.3d 1380 (Fed.Cir. 1996).  Thus, the Board 
must first review the RO determination that new and material 
evidence has been submitted to reopen the previously denied 
claim.  

The issue of entitlement to service connection for tinnitus 
on a de novo basis is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

Reopening of the claim of entitlement to service connection 
for tinnitus was denied in an unappealed rating action of May 
1999; the evidence received since the May 1999 decision 
includes evidence that is neither cumulative nor redundant of 
the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
is sufficient to establish a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for tinnitus.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

Historically, the Board notes that service connection for 
tinnitus was denied in an April 1994 rating decision.  
Thereafter, the RO received the veteran's service treatment 
records and readjudicated the claim in September 1994.  In 
the September 1994 rating decision, the RO denied service 
connection for tinnitus because there was no evidence that 
any then present tinnitus was related to military service.  
Specifically, the RO noted that service treatment records 
were negative for tinnitus and the December 1993 VA 
examination report indicated that the veteran had only 
complained of right ear tinnitus of two years duration.  The 
veteran was notified of this decision in an October 1994 
letter.  The veteran did not appeal this decision; therefore, 
it became final.  

Thereafter, in March 1999, the veteran filed a claim to 
reopen his service connection claim for tinnitus.  In a May 
1999 rating action, the RO notified the veteran that new and 
material evidence had not been submitted to reopen the claim.  
The veteran submitted a timely notice of disagreement on the 
issue.  In March 2000, the RO issued a statement of the case, 
which found that new and material evidence had not been 
submitted to reopen the claim for service connection for 
tinnitus.  In July 2000, the veteran submitted a substantive 
appeal.  Thereafter, in January 2001, the RO issued a 
supplemental statement of the case, which reopened and denied 
service connection for tinnitus.  In December 2001, more 
evidence was received and the veteran underwent a VA 
examination in August 2002.  In October 2002, the RO issued 
another supplemental statement of the case, which again 
denied service connection for tinnitus.  In November 2003 the 
Board remanded the case for a VA examination.  In March 2004 
the veteran underwent a VA examination.  Thereafter, in 
October 2004 the Board sent the veteran a letter regarding a 
jurisdictional defect in the case, namely an untimely 
substantive appeal.  In a December 2004 decision, the Board 
found that the veteran had not submitted a timely substantive 
appeal on the issue of whether new and material evidence had 
been received to reopen the claim for entitlement to service 
connection for tinnitus.  Later in December 2004, the veteran 
submitted the instant claim to reopen his claim seeking 
service connection.  

The evidence of record at the time of the last final prior 
denial (that of the May 1999 rating action denying reopening 
of service connection) included only the veteran's service 
treatment records and the December 1993 VA examination 
report.  Reopening of service connection for tinnitus was 
denied because the veteran failed to submit any new and 
material evidence.  

The subsequently received evidence includes a January 2003 
letter from the veteran's private physician, Dr. Dodson, 
which states that it is at least as likely as not that the 
veteran's tinnitus is related to noise exposure in service.  

This evidence is neither cumulative nor redundant of the 
evidence previously of record.  Furthermore, it relates to an 
unestablished fact necessary to substantiate the claim, 
namely a possible relationship between the veteran's tinnitus 
and his military service.  Moreover, it is sufficient to 
establish a reasonable possibility of substantiating the 
claim.  Accordingly, reopening of the claim is in order.  


ORDER

New and material evidence having been presented, the claim 
for entitlement to service connection for tinnitus is 
reopened and to this extent only the appeal is granted.


REMAND

The veteran has claimed entitlement to service connection for 
tinnitus because it is due to noise exposure in service or 
because it is the result of his service-connected migraine 
headaches, which resulted from an in-service head injury.  A 
June 1999 private medical record from Dr. Dickins states, "I 
am also impressed by the degree of [the veteran's] headaches 
and how it may be aggravating his tinnitus and distortion 
that he has in the right ear."  The veteran has been 
afforded numerous pertinent VA examinations over the years, 
and the record contains several medical opinions with respect 
to the noise exposure theory of entitlement; however, other 
than Dr. Dickins' speculative opinion that headaches "may 
be" aggravating tinnitus, there is no competent medical 
opinion of record addressing whether it is at least as likely 
as not that the veteran's tinnitus is aggravated by or 
otherwise related to his service-connected migraine 
headaches.  Therefore, a VA examination is warranted.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Additionally, the notice provided did 
not address service connection on a secondary basis.  Thus, 
on remand the RO should provide corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
        
Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter providing 
the notice required under 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b), regarding 
secondary service connection for 
tinnitus.  The letter should also provide 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal.  

2.  Schedule the veteran for a VA 
neurological examination by a physician 
to determine whether the veteran's 
claimed tinnitus is related to his 
service-connected post traumatic 
headaches or the head injury in service.  
The claims folder must be made available 
to and be reviewed by the examiner.  All 
indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide 
an opinion with respect to the veteran's 
tinnitus as to whether it is at least as 
likely as not (i.e., a 50 percent or 
better probability) that the veteran's 
tinnitus is etiologically related to the 
head injury in service.  If not, the 
examiner should provide an opinion as to 
whether the tinnitus is at least as 
likely as not caused or aggravated 
(worsened beyond normal progression of 
the disorder) by the service-connected 
post-traumatic migraine headaches.  If 
the examiner finds that the tinnitus is 
aggravated, he/she should quantify the 
degree of aggravation.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached.  

4.  After the above has been completed 
to the extent possible, readjudicate 
the claim for service connection for 
tinnitus.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
a supplemental statement of the case 
and provided an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


